DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.
 
Election/Restrictions
Claims 3-7, 9, 11-14 and 24-28 and 35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2018.

Claims 1-2, 17, 23 and 36 are currently under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “one or more” in line 12.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the term “a tincture of Origanum vulgare L” in line 3 is repeated in line 20 and is redundant.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 17, 23 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended Claim 1, Applicant claims, “an effective amount of one or more preservative” and “wherein said effective amount is 0.01% to 95% to of the total weight (wt%) of the formulation”, thereby introducing the phrase “an effective amount of one or more preservatives…citric acid”, which is considered to be new matter.  Insertion of the above mentioned claim limitation has no support in the as-filed specification.  The specification also does not expressly draw a nexus between the inactive ingredients and preservatives the claimed amounts.  For example, there is disclosure in the originally filed specification of citric acid and potassium sorbate as preservatives, “Preservatives, for example citric acid and/or potassium sorbate, are then added and the PH adjusted” and then goes on to describe, “In some embodiments, homeopathic formulations may include inactive ingredients ranging from about 0.01 wt % to about 95 wt % relative to the total weight of the formulation” (See para 0071), but there is no indication that the preservatives are inactive ingredients.  The specification further discloses inactive ingredients in Table 3, where the instantly claimed potassium sorbate and citric acid are all listed as inactive and paragraphs 0068 and 0069 disclose that citric acid and potassium sorbate are inactive ingredients. This is not sufficient support for citric acid and potassium sorbate being a preservative or the amounts of the preservatives claimed.  This is a matter of written description, not a question of what one of skill in the art would or would not have known.  
	The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of the above mentioned claim-limitation is considered to be the insertion of new matter for the above reasons.
	As the above- mentioned claim limitation could not be found in the present specification, the recitation of the claim limitation is deemed new matter; and, therefore it must be omitted from the claim language, unless Applicant can particularly point to the specification for literal support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of Claim 2 are rendered uncertain by the phrase “a tincture of Calendula officinalis” because it is not clear if Applicant is claiming additional Calendula . The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. Applicant argues that Applicant has amended the claims to remove the term "sodium benzoate" thereby rendering the rejection moot. 
This is not found persuasive because the specification provides the following written description:

1.) Table 3 and Table 4 show the instantly claimed citric acid and potassium sorbate as inactive ingredients.

2.) [0061] Preferred inactive ingredients are citric acid, glycerin, potassium sorbate, and purified water. Other preferred inactive ingredients are allantoin, hydroxyethylcellulose, peppermint oil, purified water, sodium benzoate, and xylitol. Still other preferred inactive ingredients are Xylitol, Allantoin, Peppermint oil, Glycerin, Citric acid, Potassium sorbate, Purified Water, Polysorbate 20 and Poloxamer 407.
3.) [0063] Preservatives such as potassium sorbate or silver can also be included in the homeopathic formulations.
4.) [0064] The compositions herein taught might also be combined with surfactants and or items such as dimethyl sulfoxide (DMSO) that may assist, such as, in the penetration of the skin. Optional ingredients are those that when combined with the inventive products, result in the same cutaneous reduction of swelling, bruising, pain. Other examples of some excipients used in accordance with the invention are viscosity modifying agents, buffers, antioxidants, emulsifying agents, absorbents, antiacne agents, antiperspirants, anticaking agents, antifoaming agents, antimicrobial agents, anti-infective agents, antioxidants, antidandruff agents, astringents, binders, buffers, biological additives, buffering agents, bulking agents, chelating agents, chemical additives, coupling agents, conditioners, colorants, cosmetic astringents, cosmetic biocides, denaturants, drug astringents, detergents, dispersants, external analgesics, film formers, foaming agents, fragrance components, flavoring agents humectants, keratolytics , opacifying agents, pH adjusters, preservatives, propellants, proteins, retinoids, reducing agents, sequestrants , skin bleaching agents, skin-conditioning agents (humectants, miscellaneous, and occulsive), skin soothing agents, skin healing agents, softeners, solubilizing agents, lubricants, penetrants, plastisizers, solvents and co-solvents, sunscreening additives, sweeteners, salts, essential oils, and vitamins. In some embodiments, homeopathic formulations may include inactive ingredients ranging from about 0.01 wt % to about 95 wt % relative to the total weight of the formulation.

5.) [0071] Preservatives, for example citric acid and/or potassium sorbate, are then added and the PH adjusted.

Applicant discloses that citric acid and potassium sorbate are inactive ingredients and then provide amounts for inactive ingredients, but do not recite amounts of preservative. Therefore, while Applicant discloses that that citric acid and potassium sorbate are preservatives, there are no amounts that are recited when the citric acid and potassium sorbate act as preservatives.  There is no nexus between the amount of a preservative and inactive. Therefore, there is no support for the term “effective amount” or actual amount of a preservative, even though citric acid and potassium sorbate are used in both ways. The rejection is maintained for the reasons of record and the reasons set forth herein.

Response to Arguments
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699